Citation Nr: 1012763	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $13,962.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Milwaukee VA 
Pension Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin that reduced 
the Veteran's pension benefits after determining that the 
Veteran and his spouse were receiving disability benefits 
from the Social Security Administration.  In May 2004, the 
Veteran requested a waiver of the calculated overpayment of 
special monthly pension benefits.  In August 2004, the 
Committee on Waivers and Compromises (Committee) waived a 
portion of the calculated overpayment.  By a September 2004 
decision, the Milwaukee VA Pension Center determined that 
the Veteran's income exceeded the maximum allowable income 
for a Veteran in need of aid and attendance with one 
dependent.  An October 2004 decision Committee determined 
that the Veteran had been overpaid pension benefits in the 
amount of $13,962.00, and denied a waiver of recovery of the 
overpayment.  In May 2007, this matter was remanded for 
further development.

The issues of entitlement to service connection for colon 
cancer, a right hand disability disability, an acquired 
psychiatric disorder, and a skin condition, to include as 
due to herbicide exposure, are addressed in a separate 
decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In February 2004, the RO reduced the Veteran's pension 
benefits after determining that the Veteran and his spouse 
were receiving Social Security disability benefits.  In May 
2004, the Veteran requested a waiver of the calculated 
overpayment of special monthly pension benefits.  In August 
2004, the Committee on Waivers and Compromises (Committee) 
waived a portion of the calculated overpayment.  By a 
September 2004 decision, the Milwaukee VA Pension Center 
determined that the Veteran's income exceeded the maximum 
allowable income for a Veteran in need of aid and attendance 
with one dependent.  In October 2004, the Committee 
determined that the Veteran had been overpaid pension 
benefits in the amount of $13,962.00, and denied a waiver of 
this overpayment.

In October 2004, the Veteran filed a notice of disagreement 
to the August 2004 determination that the overpayment of 
special monthly pension benefits would not be waived in 
full.  A statement of the case was issued in January 2009 
and the Veteran filed a substantive appeal in February 2009.  
However, a review of the Veterans Appeals Control and 
Locator System (VACOLS) suggests that the Veteran's claim 
was granted in March 2009.  However, there is no 
documentation in the claims file subsequent to the January 
2009 statement of the case that suggests any action has been 
taken on the claim for waiver of recovery of the 
overpayment.  Because it unclear whether the claim has been 
allowed, the Board finds that should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Clarify whether the claim for waiver 
of recovery of an overpayment of VA 
pension benefits in the amount of 
$13,962.00 has been granted or remains 
denied.  Associate appropriate 
documentation of the decision with the 
claims file.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

